EXHIBIT 10.1
 
ABOVENET, INC.
 
2011 EQUITY INCENTIVE PLAN
 
1. Purpose.  The purpose of the AboveNet, Inc. 2011 Equity Incentive Plan (the
“Plan”) is to aid AboveNet, Inc., a Delaware corporation (the “Company”), in
attracting, retaining, motivating and rewarding employees and non-employee
directors of, and consultants to, the Company or its subsidiaries, to provide
for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders. The Plan authorizes
stock-based and cash-based incentives for Participants.
 
2. Definitions.  In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
meanings set forth in this Section:
 
(a) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Performance Award, Stock granted as a bonus or in lieu of another award,
Dividend Equivalent, or Other Stock- or Cash-Based Award, together with any
related right or interest, granted to a Participant under the Plan.
 
(b) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary by separate written designation hereunder, in which case
the “Beneficiary” instead will be the person, persons, trust or trusts (if any
are then surviving) that have been designated by the Participant in his or her
most recent beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death as provided in writing to the
Company.
 
(c) “Board” means the Company’s Board of Directors.
 
(d) “Cause” means Cause, or any comparable term, as defined in any employment or
services agreement then in effect between the Participant and the Company, or in
the absence of an effective employment or services agreement or a definition of
Cause, or comparable term, Cause means any of the following events:
 
(i) fraud, misappropriation or embezzlement of funds or property by the
Participant involving the Company or a Subsidiary;
 
(ii) the conviction or plea of no contest of the Participant in any jurisdiction
for any crime which constitutes a felony, or which constitutes a misdemeanor
that involves fraud, moral turpitude or material loss to the Company or a
Subsidiary, or their respective businesses or reputations; or
 
(iii) the Participant’s material misconduct in, or material neglect of, the
performance of his or her material duties and responsibilities to the Company or
a Subsidiary, or the Participant’s repeated violation of any reasonable specific
written directions of the Company or a Subsidiary.
 
(e) “Change in Control” has the meaning specified in Section 9.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and any applicable guidance or pronouncement of the
Department of the Treasury and Internal Revenue Service.
 
(g) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is subject to the listing guidelines of the New York
Stock Exchange and the Company’s corporate governance documents. No action of
the Committee shall be void or deemed to be without authority due to the failure
of any member, at the time the action was taken, to meet any qualification
standard set forth in the Plan. Except as required by law or under applicable
stock exchange rules, the full Board may perform any function of the Committee
hereunder, in which case the term “Committee” shall refer to the Board.
 
(h) “Covered Employee” means a Participant who the Committee determines is or
may become a “covered employee” within the meaning of Section 162(m)(3) of the
Code and the regulations issued thereunder for the year in which the vesting or
settlement of a Performance Award may result in remuneration
 
 
 

--------------------------------------------------------------------------------

 
 
to the Participant that would not be deductible under Section 162(m) of the Code
but for the designation of the Award granted hereunder as a Performance Award.
 
(i) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Code”). To the extent that an Award
is subject to, and not exempt from, Section 409A, and the occurrence of a
Disability will result in the payment of such Award, the definition of
Disability shall have the meaning set forth in Section 409A of the Code and the
regulations issued thereunder.
 
(j) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.
 
(k) “Effective Date” means the effective date specified in Section 10(p).
 
(l) “Eligible Person” has the meaning specified in Section 5(a).
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
 
(n) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee, in accordance, where applicable, with the
requirements of Section 422 and Section 409A of the Code. Unless otherwise
determined by the Committee, the Fair Market Value of Stock as of any given date
shall be the closing sale price per share of Stock reported on the principal
stock exchange or market on which Stock is traded on the date as of which such
value is being determined or, if there is no sale on that day, then on the last
previous day on which a sale was reported.
 
(o) “Good Reason” means either of the following two events:
 
(i) the Company’s material breach of any provision of an applicable employment
agreement which breach continues uncured for thirty-five (35) days after written
notice thereof is given to the Company by the applicable Employee, or
 
(ii) a material relocation of the Employee’s principal place of employment from
that in effect on the effective date of the applicable employment agreement,
provided that the Company chooses not to rescind such relocation within
thirty-five (35) days after written notice requesting that it be rescinded is
given to the Company by the Employee.
 
   In both cases (i) and (ii), the notice of alleged breach or relocation must
be provided to the Company within ninety (90) days of the initial existence of
such condition and the Employee shall only have the right to terminate the
employment agreement for Good Reason, if applicable, within six (6) months of
the initial existence of such condition and only if such condition is not cured
or rescinded, as the case may be, prior to such termination (which period shall
not be fewer than thirty (30) days after notice of the Good Reason to terminate
is provided to the Company).
 
(p) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.
 
(q) “Other Stock- or Cash-Based Award” means an Award granted to a Participant
under Section 6(h).
 
(r) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(s) “Performance Award” means a conditional right, granted to a Participant
under Section 7, to receive cash, Stock or other Awards or payments as
determined by the Committee, based upon performance criteria specified by the
Committee, including, without limitation, an annual cash incentive based on
performance in a performance period of up to, and including or exceeding, one
fiscal year.
 
(t) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
other entity.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(u) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).
 
(v) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions, including a risk of forfeiture.
 
(w) “Restricted Stock Unit” or “RSU” means a right, granted to a Participant
under Section 6(e), to receive Stock or cash, or a combination thereof at the
end of a specified vesting period or, if deferral is permitted by the Committee
and the terms of the Award, at such later deferral date, consistent with Section
409A of the Code, in accordance with the terms of such grant and/or upon the
satisfaction of specified performance goals, all as specified by the Committee
in the Award Agreement.
 
(x) “Rule 16b-3” means Rule 16b-3, as from time to time in effect, promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act.
 
(y) “Stock” means the Company’s common stock, $.01 par value, and any other
equity securities that may be substituted for Stock pursuant to Section 10(c)
and consistent with, where applicable, the requirements of section 409A.
 
(z) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).
 
(aa) “Subsidiary” means any corporation or other entity that is owned directly
or indirectly by the Company such that it would constitute a member of a
controlled group of corporations with the Company or a trade or business under
common control with the Company within the meaning of Sections 414(b) and 414(c)
of the Code.
 
3. Administration.
 
(a) Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised, whether such Awards may be
deferred, the dates on which the risk of forfeiture or deferral period relating
to Awards shall lapse or terminate, the acceleration of any such dates
(including on a Change in Control), the expiration date of any Award, whether,
to what extent, and under what circumstances an Award may be settled, or the
exercise price thereof may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards, amendments
thereto, and rules and regulations for the administration of the Plan and
amendments thereto; to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee deems necessary or
advisable for the administration and interpretation of the Plan. Decisions of
the Committee with respect to the administration and interpretation of the Plan
shall be final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 10(b) and other
persons claiming rights from or through a Participant, and stockholders.
 
(b) Manner of Exercise of Committee Authority.  At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award intended by the Committee to qualify as “performance-based compensation”
within the meaning of Code Section 162(m) and regulations thereunder or intended
to be covered by an exemption under Rule 16b-3 under the Exchange Act may be
taken by a subcommittee, designated by the Committee or the Board, composed
solely of two or more Qualified Members or may be taken by the Committee but
with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action, provided that, upon such abstention or
recusal, the Committee remains composed of two or more Qualified Members. Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of the Plan. The express grant of any specific power
to the Committee, and the taking of any action by the Committee, shall not be
construed as limiting any power or authority of the Committee. To the fullest
extent authorized under Delaware General Corporation Law, the
 
 
 
3

--------------------------------------------------------------------------------

 
 
Committee may delegate to officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms as the Committee
shall determine, to perform such functions, including administrative functions,
as the Committee may determine, to the extent that such delegation will not
cause Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) or intended to qualify for an exemption under Rule 16b-3 under
the Exchange Act to fail to so qualify.
 
(c) Limitation of Liability.  The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a Subsidiary, the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee,
any person acting pursuant to authority delegated by the Committee, and any
officer or employee of the Company or a Subsidiary acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.
 
4. Stock Subject to Plan.
 
(a) Overall Number of Shares Available for Delivery.  Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
1,600,000 shares of Stock (the “Authorized Shares”), and shall also include the
number of shares which become available in accordance with Section 4(b) after
the Effective Date. Subject to adjustment as provided in Section 10(c), in no
event may more than 500,000 shares of Stock be issued under the Plan pursuant to
Options that qualify as “incentive stock options” as defined in Section 422 of
the Code. Any shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or treasury shares.
 
(b) Share Counting Rules.  The Committee may adopt reasonable counting
procedures, consistent with the express provisions of this Section 4(b) and with
the applicable requirements of the regulations under Section 422 of the Code, to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award. Notwithstanding the preceding sentence: (i) shares of
Stock that are potentially deliverable under an Award under the Plan that is
canceled, expired, forfeited, settled in cash or otherwise terminated without
the delivery of such shares (other than pursuant to clause (2) in the following
sentence) will not be counted as delivered under the Plan, and will remain
available for delivery pursuant to Section 4(a) above; and (ii) shares of Stock
delivered but subsequently forfeited such that those shares are returned to the
Company will again be available for delivery pursuant to Section 4(a) above.
Notwithstanding the foregoing, the following shares of Stock will be counted as
delivered under the Plan, and will not again become available for delivery
pursuant to Section 4(a) above: (1) shares of Stock tendered by a Participant as
full or partial payment to the Company upon exercise of Options granted under
the Plan; (2) shares of Stock reserved for issuance upon the grant of SARs under
the Plan, to the extent that the number of reserved shares of Stock exceeds the
number of shares of Stock actually issued upon exercise of the SARs; and (3)
shares of Stock withheld by, or otherwise remitted to or purchased by, the
Company to satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on Restricted Stock or RSUs or the exercise of Options or SARs
granted under the Plan or upon any other payment or issuance of shares of Stock
under the Plan. In addition, in the case of any Award granted in substitution
for an award of a company or business acquired by the Company or a Subsidiary,
shares issued or issuable in connection with such substitute Award shall not be
counted against the number of shares reserved under the Plan, but shall be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business.
 
5. Eligibility and Certain Award Limitations.
 
(a) Eligibility.   Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means (i) an employee of
the Company or any Subsidiary, which term shall include any common-law employee
as well as any non-employee executive officer or non-employee director of the
Company, or a Subsidiary, and any person who has been offered employment by the
Company or a Subsidiary, provided that such prospective employee may not receive
any payment or exercise any right
 
 
4

--------------------------------------------------------------------------------

 
 
relating to an Award until such person has commenced employment with the Company
or a Subsidiary, or (ii) a consultant, of the Company or any Subsidiary. An
employee on leave of absence may be considered as still in the employ of the
Company or a Subsidiary for purposes of eligibility for participation in the
Plan. Options intended to qualify as “incentive stock options” as defined in
Section 422 of the Company may be granted only to an Eligible Person who is an
employee (as determined under the statutory option rules of Section 421 et seq.
of the Code) of the Company or of a “parent corporation” or “subsidiary
corporation” (as those terms are defined in Section 424 of the Code) with
respect to the Company.
 
(b) Per-Person Award Limitations.  In each fiscal year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m). Subject
to Section 4(a) and subject to adjustment as provided in Section 10(c), an
Eligible Person shall not be granted in excess of 200,000 shares of Stock (the
“Annual Share Limit”) in any year during any part of which an Eligible Person is
then eligible to receive grants under the Plan. In the case of any Awards
denominated in cash that are intended to qualify as “performance-based
compensation” under Code Section 162(m), an Eligible Person shall not be granted
Awards authorizing the earning during any fiscal year of an amount that exceeds
$10,000,000 (the “Annual Cash Limit”). For this purpose, (i) “earning” means
satisfying performance conditions so that an amount becomes payable, without
regard to whether it is to be paid currently or on a deferred basis or continues
to be subject to any service requirement or other non-performance condition, and
(ii) an Eligible Person’s Annual Share Limit is used to the extent an amount or
number of shares may be potentially earned or paid under an Award at the maximum
designated amount for such Awards, regardless of whether such amount or shares
are in fact earned or paid. The Annual Share Limit applies to Dividend
Equivalents under Section 6(g) only if such Dividend Equivalents are granted
separately from, and not as a feature of, another Award.
 
6. Specific Terms of Awards.
 
(a) General.  Awards may be granted on the terms and subject to the conditions
set forth in this Section 6. In addition, the Committee may impose on any Award
or the exercise thereof, at the date of grant or thereafter (subject to Section
10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan. The Committee shall require the payment of lawful
consideration for an Award to the extent necessary to satisfy the requirements
of the Delaware General Corporation Law, and may otherwise require payment of
consideration for an Award except as limited by the Plan.
 
(b) Options.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(i) Exercise Price.  The exercise price per share of Stock purchasable under an
Option, including both an incentive stock Option (“ISO”) and non-qualified stock
Option, shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option. Without the affirmative vote of holders of a majority of
the shares of Stock cast in person or by proxy at a meeting of the stockholders
of the Company at which a quorum representing a majority of all outstanding
shares of Stock is present or represented by proxy, the Committee shall not
approve a program providing for either (a) the cancellation of outstanding
Options and the grant in substitution therefore of new Awards having a lower
exercise price that constitutes a re-pricing, (b) the amendment of outstanding
Options to reduce the exercise price thereof, or (c) the cancellation in
exchange for a cash payment any outstanding Options with an exercise price below
the then current Fair Market Value. The preceding sentence shall not be
construed to apply to: (i) issuing or assuming a stock option in a transaction
to which section 424(a) applies, within the meaning of Section 424 of the Code
or (ii) the substitution or assumption of an Award by reason of or pursuant to a
corporate transaction, to the extent such substitution or assumption would not
be treated as a grant of a new stock right or a change in the form of payment
for purposes of Section 409A of the Code within the meaning of Treas. Reg.
Section 1.409A-1(b)(5). No option shall be granted with reload rights.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) Option Term; Time and Method of Exercise.  The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
or of any SAR granted in tandem with any Option, exceed a period of ten years
from the date of grant. The Committee shall determine the time or times at which
or the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment, including, without limitation, cash, Stock
(including through withholding of Stock deliverable upon exercise), other Awards
or awards granted under other plans of the Company or any Subsidiary, or other
property (including through “cashless exercise” arrangements, to the extent
permitted by applicable law), and the methods by or forms in which Stock will be
delivered or deemed to be delivered in satisfaction of Options to Participants.
 
(iii) ISOs.  The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code and the regulations
issued thereunder.
 
(iv) 409A.  No Option shall have deferral features or shall be administered in a
manner that would cause such Option to fail to qualify for exemption under
Section 409A of the Code.
 
(c) Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
 
(i) Right to Payment.  A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, which grant price shall be not
less than the Fair Market Value of a share of Stock on the date of grant of such
SAR. Without the affirmative vote of holders of a majority of the shares of
Stock cast in person or by proxy at a meeting of the stockholders of the Company
at which a quorum representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Committee shall not approve a program
providing for either (a) the cancellation of outstanding SARs and the grant in
substitution therefore of new Awards having a lower exercise price that
constitutes a re-pricing, or (b) the amendment of outstanding SARs to reduce the
exercise price thereof, or (c) the cancellation in exchange for a cash payment
any outstanding SARs with a measurement price per share below the then current
Fair Market Value. The preceding sentence shall not be construed to apply to the
substitution or assumption of an Award by reason of or pursuant to a corporate
transaction, to the extent such substitution or assumption would not be treated
as a grant of a new stock right, modification or a change in the form of payment
for purposes of Section 409A of the Code within the meaning of Treas. Reg.
Section 1.409A-1(b)(5).
 
(ii) Other Terms.  The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of a SAR, which in no
event shall exceed a period of ten years from the date of grant. Limited SARs
that may only be exercised in connection with a Change in Control or other event
as specified by the Committee may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. The Committee may
require that an outstanding Option be exchanged for an SAR exercisable for Stock
having vesting, expiration, and other terms substantially the same as the
Option, so long as such exchange will not result in additional accounting
expense to the Company.
 
(iii) 409A.  Except where the Committee determines otherwise, no SAR shall have
deferral features, or shall be administered in a manner that would cause such
SAR to fail to qualify for exemption under Section 409A of the Code.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
 
(i) Grant and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
 
(ii) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
 
(iii) Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. The Committee may
require that any certificates representing shares of Restricted Stock bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock. The Committee may
impose similar restrictions and conditions with respect to uncertificated shares
of Restricted Stock.
 
(iv) Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
 
(e) RSUs.  The Committee is authorized to grant Restricted Stock Units to
Participants, subject to the following terms and conditions:
 
(i) Award and Restrictions.  The Committee is authorized to grant Awards of
Restricted Stock Units subject to such restrictions on transferability, vesting
and other conditions, if any, as the Committee may impose, all of which shall be
set forth in a Restricted Stock Unit Award Agreement.
 
(ii) Forfeiture.  Upon termination of employment with, or service to, the
Company or any Subsidiary of the Company, during the period to which forfeiture
conditions apply, or upon failure to satisfy any other conditions precedent to
the delivery of Stock or cash to which such Restricted Stock Units relate, all
Restricted Stock Units and accrued but unpaid dividend equivalents, if any, that
are then subject to deferral or restriction shall be forfeited; provided, that
the Committee may provide in any Award Agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the event of death,
disability, Change in Control or separation from service (except for cause);
provided, however, that in the case of Restricted Stock Units that vest based on
performance and are intended to qualify as “performance-based compensation” for
purposes of Section 409A of the Code, such forfeiture conditions may lapse upon
separation from service (for reasons other than death, disability or Change in
Control), only to the extent that the performance goals are achieved.
 
 
7

--------------------------------------------------------------------------------

 
 
 
(iii) Deferral of RSUs.  Only to the extent permitted by the Committee and the
terms of an RSU Award (or any Performance Based Award under which an RSU Award
may be granted), the Participant may elect to defer the delivery of shares of
Stock or, as applicable, the cash, that otherwise would be due upon the
satisfaction, lapse or waiver of restrictions with respect to such RSUs, by
timely filing a deferral election in accordance with the terms of the plan
governing such deferrals and in accordance with Section 409A of the Code and the
regulations issued thereunder.
 
(iv) Dividend Equivalents on Vested RSUs.  If so provided in the terms of the
RSU Award, with respect to each cash dividend or other distribution (if any)
paid with respect to the Stock of the Company to holders of record on and after
the grant date, dividend equivalents may be paid in an amount equal to the
product of (i) the amount of such dividend or value of such other distribution
paid with respect to one share of Stock, multiplied by (ii) the number of RSUs
that have vested, and (iii) divided by the Fair Market Value of one share of
Stock on the applicable dividend or distribution payment date for the dividend
or other distribution. To the extent that an RSU Award is intended to be
performance-based compensation for purposes of Code Section 162(m), no Dividend
Equivalents shall be paid with respect to a RSU Award to the extent that
performance goals are not achieved.
 
(v) 409A.  A Restricted Stock Unit Award that by its terms requires that
distribution of the underlying shares be made no later than two and one-half
(2½) months following the end of the fiscal year in which such vesting occurs is
intended to be a short-term deferral exempt from Section 409A of the Code. To
the extent that distribution of the shares of Stock that underlie a Restricted
Stock unit will be delivered at a later date, or that the Participant may elect
to defer the delivery of shares of Stock otherwise due upon the satisfaction or
lapse of the restrictions applicable to the RSU, or that the RSU otherwise
constitutes deferred compensation subject to Section 409A of the Code, such RSU
shall conform to the applicable requirements of Section 409A of the Code and the
regulations issued thereunder, including, without limitation, the regulations
issued under Section 409A of the Code concerning the timing of deferral, the
requirement that payment be made upon a specified time or fixed schedule, or
permissible payment event, as provided in Code Section 409A and the regulations
issued thereunder, and the requirement that a payment to a Participant who is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) that is made
on account of the specified employee’s separation from service (as defined in
Treasury Regulation 1.409A-1(h)) shall not be made before the date that is six
(6) months after the date of such separation from service.
 
(f) Bonus Stock and Awards in Lieu of Obligations.  The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a Subsidiary to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements, subject to
such terms as shall be determined by the Committee. Any such Award shall be
established and administered consistent either with an exemption from, or in
compliance with, the requirements of Section 409A of the Code.
 
(g) Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify. Any entitlements to Dividend Equivalents or similar entitlements shall
be established and administered consistent either with an exemption from, or in
compliance with, the requirements of Section 409A of the Code.
 
(h) Other Stock- or Cash-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards as
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee,
 
 
 
8

--------------------------------------------------------------------------------

 
 
and Awards valued by reference to the book value of Stock or the value of
securities of or the performance of specified subsidiaries or affiliates or
other business units. The Committee shall determine the terms and conditions of
such Awards. Stock delivered pursuant to an Award in the nature of a purchase
right granted under this Section 6(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, notes, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 6(h).
Any such Award shall be established and construed either to be exempt from the
requirements of Section 409A of the Code, or to comply with such requirements.
 
(i) Performance Awards.  Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.
 
7. Performance Awards, including Annual Incentive Awards.
 
(a) Performance Awards Generally.  The Committee is authorized to grant
Performance Awards on the terms and subject to the conditions specified in this
Section 7. Performance Awards may be denominated as a cash amount, number of
shares of Stock, or specified number of other Awards (or a combination) which
may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the grant,
exercise and/or settlement, and the timing thereof, upon achievement or
satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) in the case of a Performance Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
 
(b) Performance Awards Granted to Covered Employees.  If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).
 
(i) Performance Goal Generally.  The performance goal for such Performance
Awards shall consist of one or more business criteria and an objectively
determinable targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 7(b).
The performance goal shall otherwise meet the requirements of Section 162(m) of
the Code and the regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain” at the time established. The
Committee may determine that such Performance Awards shall be granted, exercised
and/or settled upon achievement of any one performance goal or that two or more
of the performance goals must be achieved as a condition to grant, exercise
and/or settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
(ii) Business Criteria.  One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or
affiliates or other business units of the Company, shall be used by the
Committee in establishing performance goals for such Performance Awards, either
on an absolute basis or relative to an index: (A) revenues on a corporate,
service-by-service or product-by-product basis; (B) earnings from operations,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, incentives, service fees, extraordinary or special items or other
adjustments; (C) net income or net income per common share (basic or diluted);
(D) return on assets, return on investment, return on capital, or return on
equity; (E) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (F) economic value created or added; (G) operating
margin or profit margin; (H) stock price, dividends or total stockholder return;
(I) development of new technologies, (J) raising of equity or debt, (K)
successful hiring of key individuals; (L) resolution of significant litigation;
and (M) strategic business criteria, consisting of one or more objectives based
on the following goals: meeting specified market penetration or value added,
product development or
 
 
 
9

--------------------------------------------------------------------------------

 
 
introduction, geographic business expansion, cost targets, customer
satisfaction, employee satisfaction, information technology, corporate
development, manufacturing or process development, legal compliance or risk
reduction, patent application or issuance goals, or goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies.
 
(iii) Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as specified by the Committee. A performance goal shall be established not
later than the earlier of (A) 90 days after the beginning of any performance
period applicable to such Performance Award or (B) the time 25% of such
performance period has elapsed.
 
(iv) Settlement of Performance Awards; Other Terms.  After the end of each
performance period, the Committee shall determine the amount, if any, of the
Performance Award for that performance period payable to each Participant.
Measurement of the attainment of performance criteria may exclude, if the
Committee so determines, the impact of charges for restructurings, discontinued
operations, extraordinary items and other unusual or non-recurring items and the
cumulative effects of tax or accounting changes.
 
The Committee may, in its discretion, determine that the amount payable to any
Participant as a final Performance Award shall be reduced from the amount of his
or her potential Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of a Performance Award subject to this Section
7(b).
 
Payment of such Award shall be made within two and one-half (2½) months
following the close of the performance period, unless otherwise specifically
provided by the Committee. Settlement of such Performance Awards shall be in
cash, Stock, other Awards or other property, in the discretion of the Committee.
Any settlement that changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code. The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.
 
(c) Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied. Committee or Board minutes reflecting the extent to which
Participants have met applicable performance criteria may constitute such
certification.
 
8. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, Tandem and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Subsidiary, or any
business entity to be acquired by the Company or a Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary.
Awards granted in addition to or in tandem with other Awards may be granted
either as of the same time as or a different time from the grant of such other
Awards. The Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award may be
applied to the purchase price of any Award other than an Option or SAR,
 
 
 
10

--------------------------------------------------------------------------------

 
 
provided, that no such reduction shall be made, in the case of an Award subject
to and intended to comply with the requirements of Section 409A of the Code,
except to the extent consistent with Section 409A of the Code.
 
(b) Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).
 
(c) Form and Timing of Payment under Awards; Deferrals.  Subject to the terms of
the Plan and any applicable Award document, payments to be made by the Company
or a Subsidiary upon the exercise of an Option or other Award or settlement of
an Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Stock, other Awards or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events. Installment or deferred payments may
be required by the Committee (subject to Section 10(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. Any acceleration,
deferral or other action pursuant to this Section 8(c) shall be consistent with
requirements of, or exemption from, Section 409A of the Code.
 
(d) Exemptions from Section 16(b) Liability.  With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall implement transactions under
the Plan and administer the Plan in a manner that will ensure that each
transaction with respect to such a Participant is exempt under Rule 16b-3 (or
satisfies another exemption under Section 16(b)), except that this provision
shall not limit sales by such a Participant, and such a Participant may engage
in other non-exempt transactions with respect to shares delivered under the
Plan. The Committee may authorize the Company to repurchase any Award or shares
of Stock deliverable or delivered in connection with any Award.
 
(e) 409A.  Awards under the Plan are intended either to be exempt from the rules
of Section 409A of the Code or to satisfy these rules, and shall be construed
accordingly.
 
9. Change in Control.
 
(a) Effect of “Change in Control” on Outstanding Awards.  Unless otherwise
provided in the relevant grant agreement relating to an Award, or in any other
plan or agreement relating to the Award, a Change in Control shall have no
impact on any outstanding Award. All Awards that are vested by virtue of a
Change in Control shall be paid promptly and, in any event within thirty days,
following a Change in Control, unless another time for payment is specified in
the Award agreement or other documents governing such Award.
 
(b) Definition of “Change in Control.” Unless otherwise provided in the relevant
grant agreement relating to an Award, a “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:
 
(i) the acquisition by a person or group of the outstanding stock of the
Company, which together with the stock held by such person or group, represents
more than 50% of the fair market value or total voting power of the stock of the
Company (and provided that, if any person or group is considered to own more
than 50% of the voting power or fair market value of the stock of the Company,
the acquisition of additional stock by that same person or group will not
constitute a Change in Control),
 
(ii) acquisition by a person or group of stock of the Company possessing 35% or
more of the voting power of the stock of the Company within a 12-month period
ending on the date of the most recent acquisition by such person or group,
 
(iii) replacement of a majority of the members of the Board of Directors during
a 12-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board of Directors before the
appointment or election, or
 
 
11

--------------------------------------------------------------------------------

 
 
(iv) acquisition by a person or group of 40% or more of the assets of the
Company (measured as total gross fair market value) within a 12-month period
ending on the date of the most recent acquisition.
 
To the extent that an Award is subject to, and not exempt from, Section 409A,
and the occurrence of a Change of Control will accelerate the payment of such an
Award or be a payment trigger, then a Change of Control shall not be deemed to
have occurred unless such transaction or occurrence constitutes a change in
ownership or effective control or a change in ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) and
Treasury regulation Section 1.409A-3(i)(5). With respect to any Award that is
subject to Code Section 409A, an event shall constitute a Change of Control with
respect to a grantee only if the grantee performs services for the company that
has experienced the Change of Control, or the grantee’s relationship to the
affected company or Subsidiary otherwise satisfies the requirements of Treasury
regulation Section 1.409A-3(i)(5)(ii).
 
(c) Notwithstanding anything to the contrary in the foregoing and except as
otherwise expressly provided by the terms of an Award, if there is a Change in
Control, then the Board, or the board of directors of any entity assuming the
obligations of the Company, may take any one or more of the following actions as
to outstanding Awards in its sole and absolute discretion:
 
(i) Awards May Be Continued, Assumed or Substituted.  Any surviving entity or
acquirer (or the surviving or acquiring entity’s parent company) may assume or
continue any or all Awards outstanding under the Plan or may substitute similar
stock awards for Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Change in Control), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Awards
may be assigned by the Company to the successor of the Company (or the
successor’s parent company, if any), in connection with such Change in Control.
A surviving entity or acquirer (or its parent) may choose to assume or continue
only a portion of an Award or substitute a similar award for only a portion of
an Award, or may assume, continue or substitute some Awards and not others.
 
(ii) Payment for Awards.  The Board may provide that the holder of an Award may
not exercise such Award but will receive a payment, in such form of
consideration as may be determined by the Board, equal in value to the excess,
if any, of (A) the value of the property the holder of the Award would have
received upon the exercise of the Award (including, at the discretion of the
Board, any portion of such Award whose vesting is accelerated as provided in (a)
above), over (B) the exercise price, if any, payable by such holder. Similarly,
with respect to Awards for which there is no exercise price (e.g., RSUs or
Restricted Stock), the Board may provide that the holder of such an Award will
recieve payment in such form of consideration as may be determined by the Board
equal to the value of such Award (including any portion of such Award whose
vesting is accelerated as provided in (a) above).
 
10. General Provisions.
 
(a) Compliance with Legal and Other Requirements.  The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation or listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations or listing requirements.
 
(b) Limits on Transferability; Beneficiaries.  No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a Subsidiary thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime
 
 
12

--------------------------------------------------------------------------------

 
 
of the Participant only by the Participant or his or her guardian or legal
representative; provided, that Awards and other rights (other than with respect
to Options intended to qualify as “incentive stock options” as defined in
Section 422 of the Code) may be transferred to one or more transferees during
the lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon (including limitations the Committee may
deem appropriate in order that offers and sales under the Plan will meet
applicable requirements of registration forms under the Securities Act of 1933
specified by the Securities and Exchange Commission); and provided, further,
that any such transfer, if permitted, must be a gratuitous transfer. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
 
(c) Adjustments.  In the event of any change affecting the number, class, market
price or terms of the Stock by reason of any large, special or non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and kind of shares of Stock which may be delivered
in connection with Awards granted thereafter, (ii) the number and kind of shares
of Stock by which annual per-person Award limitations are measured under Section
5(b), (iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award or, if deemed appropriate, the Committee
may make provision for a payment of cash or property to the holder in
cancellation of an outstanding Option, SAR or other Award with respect to which
Stock has not been previously issued. In addition, the Committee is authorized
to make adjustments in the terms and conditions of, and the criteria included
in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any Subsidiary or other business unit, or the
financial statements of the Company or any Subsidiary, or in response to changes
in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Subsidiary or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under Section 7 to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder. All
adjustments pursuant to this Section 10(c) with respect to an Award intended to
qualify for an exemption from, or to comply with the requirements of, Section
409A of the Code shall be accomplished in a manner consistent with such intent.
To that end, no such adjustment shall constitute (i) a modification of a stock
right within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so as to
constitute the grant of a new stock right, (ii) an extension of a stock right,
including the addition of any feature for the deferral of compensation within
the meaning of Treas. Reg. Section 1.409A-(b)(5)(v)(C), or (iii) an
impermissible acceleration of a payment date or a deferral of a stock right
subject to Code Section 409A within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(v)(E). Furthermore, no adjustment as the result of a change in
capitalization shall cause the exercise price to be less than the Fair Market
Value of such shares (as adjusted to reflect the change in capitalization) on
the date of grant.
 
(d) Withholding.  The Company and any Subsidiary is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in
 
 
13

--------------------------------------------------------------------------------

 
 
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld if such withholding would not result in additional accounting
expense to the Company.
 
(e) Changes to the Plan.  The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is after the date of such
Board action if such stockholder approval is required by the Plan by any federal
or state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the Board
may otherwise, in its discretion, determine to submit other amendments to the
Plan to stockholders for approval and provided further, that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.
 
(f) Right of Setoff.  The Company or any Subsidiary may, to the extent permitted
by applicable law and to the extent consistent with the requirements of or
exemption from Section 409A of the Code, deduct from and set off against any
amounts the Company or any Subsidiary may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 10(f).
 
(g) Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute, or to provide the means for the grant of Awards that constitute, an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
 
(h) Non-exclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.
 
(i) Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
(j) Compliance with Sections 409A and 162(m) of the Code.  All Awards made under
the Plan are intended to be exempt from, or to comply with the requirements of,
Section 409A of the Code and any regulations or other guidance issued
thereunder, and the Plan and such Awards shall be interpreted in a manner
consistent with this intent. The Committee shall administer, construe, and
interpret each Award in a manner that avoids, to the extent possible, the
classification of any Award as “deferred compensation” for purposes of Section
409A of the Code.
 
 
14

--------------------------------------------------------------------------------

 
 
 
It is the intent of the Company that Options and SARs granted to Covered
Employees and other Awards designated as Awards to Covered Employees subject to
Section 7 shall constitute qualified “performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder, unless otherwise
determined by the Committee at the time of allocation of an Award. Accordingly,
the terms of Sections 7(b) and (c) shall be interpreted in a manner consistent
with Section 162(m) of the Code and the regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee as likely to be a Covered Employee
with respect to a specified fiscal year. If any provision of the Plan or any
Award document relating to a Performance Award that is designated as intended to
comply with Section 162(m) of the Code does not comply or is inconsistent with
the requirements of Section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the applicable performance objectives.
 
(k) Clawback.  The Committee will, to the extent permitted by applicable law,
require reimbursement of any incentive-based compensation paid pursuant to the
Plan to any named executive officer (as defined in Item 402(a)(3) of Regulation
S-K under the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
where: (i) the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of an accounting restatement, and
(ii) in the Committee’s view the named executive officer engaged in fraud or
misconduct that caused or partially caused the need for such restatement. The
Company and Committee will, to the extent practical, seek to recover the
incentive-based compensation for the relevant period. In addition, the Company
will seek to recover from any current or former executive officers (as defined
under the Exchange Act), and such executive officers shall reimburse the Company
for any incentive-based compensation (including Options) paid to the executive
officers pursuant to the Plan (as specified below) where such compensation was
predicated upon achieving certain financial results and the Company was required
to prepare an accounting restatement of financial results due to the material
noncompliance of the Company with any financial reporting requirement under the
securities laws, regardless of whether or not the restatement resulted from the
executive officer’s misconduct. When applicable, the Company will seek to
recover the amount by which the executive officer’s incentive-based compensation
for the three year period preceding the date on which the Company was required
to prepare the accounting restatement exceeded the lower payment that would have
been made based on the restated financial results.
 
(l) Governing Law.  The validity, construction and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.
 
(m) Awards to Participants Outside the United States.  The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.
 
(n) Limitation on Rights Conferred under Plan.  Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees, or (iv) conferring on a
Participant any
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
of the rights of a stockholder of the Company unless and until the Participant
is duly issued or transferred shares of Stock in accordance with the terms of an
Award or an Award is duly exercised. Except as expressly provided in the Plan
and an Award document, neither the Plan nor any Award document shall confer on
any person other than the Company and the Participant any rights or remedies
thereunder. No Award shall be deemed compensation for purposes of computing
benefits under any retirement plan or other employee benefit plan of the Company
or any Subsidiary.
 
(o) Severability; Entire Agreement.  If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof. In the event that there is a
conflict between the terms of an Award agreement and the Plan document, and such
conflict cannot be reconciled in such a way that resolves the inconsistency,
then the terms of the Plan shall govern.
 
(p) Plan Effective Date and Termination.  The Plan shall become effective at
such time as the stockholders of the Company have approved it by a majority of
the votes cast at a duly held meeting of stockholders at which a quorum is
present (the “Effective Date”). Upon such approval of the Plan, no further
awards shall be granted under any preexisting plan, but any outstanding awards
under any preexisting plan shall continue in accordance with their terms. Unless
earlier terminated by the action of the Board of Directors, the authority to
make new grants under the Plan shall terminate on a date that is ten years after
the Effective Date.
 
 
16

--------------------------------------------------------------------------------

 